Citation Nr: 1411309	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1998 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for a low back disability. 

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2010.  The examiner determined that he could not provide an opinion as to whether the Veteran's low back disability was related to his multiple jumps as a paratrooper in service without resorting to speculation.  The examiner, however, did not provide a rationale as to why it would be speculative to respond.  Without a clear understanding from the examiner as to what further information would be needed to reach an opinion or whether the limits of medical knowledge have been exhausted, the examination report is inadequate and an addendum is in order.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request an addendum opinion by an examiner other than the individual who performed the January 2010 examination.  The claims file should be made available to the examiner.  If that examiner determines that another examination is need, it should be provided. 

Following a review of the file, the examiner should state whether it is at least as likely as not that the Veteran's current low back disability is due active service.  The Board concedes that the Veteran experienced some trauma to his back associated with his duties as a paratrooper.  

The examiner should explain the reasoning for his or her opinion, including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or his/her rationale, the examiner should comment on the relatively young age of the Veteran at the time of his spinal fusion surgery in April 2009.  The examiner should also consider the August 2009 statement from private physician Dr. Levine.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case (SSOC), then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


